Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant has amended  independent claims 1, & 13 and cancelled claims 3-4 & 15 and added a new claim 20. (please Note: The Applicant has previously withdrawn claims 8-9 & 11-12 & cancelled claim 10)
The Applicant argued in the Remarks dated 7/14/2022, that the amendment of claims has overcome rejection 103 for claims 1-2, 5-14 & 16-19. These argument has been reviewed but found to be moot due to introduction of new art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 7, 13 & 19 are rejected under 35 USC 103 as being unpatentable over  
Fanghaenel  (US20180218023) in view of Arasu (US20180006820.) and Hore (US20150365385)
Regarding claim 1, Fanghaenel discloses:
 a method for verifying integrity of data in a computerized key- value database, the method comprising:
 receiving uploaded data from a plurality of data owners, wherein the uploaded data is stored in the computerized key-value database as key-value pairs; [0022] Transaction manager 104, in one embodiment, includes program instructions that are executable to process received database transactions 102. In general, transactions 102 may be issued to read or write data to database 108 and may be received from any of various sources such as one or more client devices, application servers, software executing on database system 10, etc. As will be described in greater detail below, this processing may entail manager 104 initially storing records 112 for key-value pairs of transactions 102 in buffer data structure 106 until the records 112 can be flushed to the persistent storage of database 108. Accordingly, various functionality described below with respect to buffer data structure 106 may be implemented by transaction manager 104 such as adding key-value records 112 to record chains 110, facilitating acquisition of hash-bucket latches 126 for transactions 102, modifications to active transaction list 130 and skip list 140, etc.]
assigning, by a computer processor, each key that is supported by the computerized key-value database to one of a plurality of buckets in a computerized key database; [0045] In step 610, the key-value pair is stored in a data structure for active database transactions (e.g., buffer data structure 106). In various embodiments, step 610 includes, at substep 611, indexing into a hash table (e.g., hash table 120) of the data structure with a key of the key-value pair to identify a hash bucket (e.g., bucket 124) of the hash table corresponding to the key; at substep 612, acquiring a latch (e.g., latch 126) associated with the identified hash bucket; and, at substep 613, based on a state of the acquired latch, appending, to the hash bucket, a record (e.g., a key-value record 112) specifying the key-value pair.].
upon storing a pair of a value and an associated key in the computerized key-value database, storing by the computer processor in the bucket assigned to the associated key,  [0045] In step 610, ….. key-value pair. In some embodiments, the hash bucket includes a pointer (e.g., pointer 202) to a linked list of records (e.g., record chain 110) appended to the hash bucket. In such an embodiment, the records include key-value pairs corresponding to different database transactions associated with the key, and the records are arranged in the linked list based on an ordering of the database transactions. In some embodiments, the hash table includes a plurality of hash buckets, each including a respective latch. In some embodiments, step 610 further includes storing a pointer (e.g., an indirect pointer 414) in one of the set of records (e.g., a transaction record 410) corresponding to the first database transaction, the pointer identifying the hash bucket identified in substep  611 and being usable to access the record specifying the first key-value pair.]
Although Fanghaenel teaches Key-value database he does not teach explicitly, however, Arasu discloses verifying integrity of data in a computerized key- value database, [0220] FIGS. 22A-22E are a flowchart illustrating example operations of the system of FIG. 11, according to example embodiments. As shown in the example of FIG. 22A, verification  of the integrity of  data operations over a set of data that is hosted at an untrusted module (UM) may be controlled (2202).
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Fanghaenel with the disclosure of Arasu. The motivation or suggestion would have been to implement a system that will provide efficient techniques for verifying interiority of data of NoSQL database. (Abstract, para 0001-0004, Arasu)
Although, Fanghaenel and Arasu teach key-value database, they do not teach explicitly, however, Hore teaches a copy of the associated key as signed by a respective one of the plurality of data owners that uploaded data related to the associated key. [0144] Example embodiments of sharing documents securely in EDS is now provided. In still another embodiment, the EDS allow the user to share protected files and documents. Encrypted documents can be easily shared with other users of the EDS platform. However, to make it accessible EDS also can make the encryption key available to the sharee. The encryption key sharing is done using standard public-key framework. The file encryption key is first decrypted using the owner's private key. A copy of the AES key is created by EDS server, and encrypted under the sharee's public key. This encrypted version of the copy of the key is stored in the keystore under the sharee's identifier and shared-document identifier. When the sharee wants to open the shared file, the EDS server locates his copy of the file key in the keystore, asks him to input passphrase and decrypts his private-key using the passphrase. Then, decrypt the file key using his private-key. This key is then used to decrypt the file in question and served back to the requesting user.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Fanghaenel and Arasu with the disclosure of Hore. The motivation or suggestion would have been to implement a system that will provide efficient techniques for storing data with higher security as wells will provide ease of search, access and manipulations. (Abstract, para 0003, 0005-0006, Hore)
Regarding claims 7 & 19,  Fanghaenel ( US 20180218023) teaches  wherein the computerized key-value database and the computerized key database are provided as a service in a cloud computing environment.  [0024] Database 108 may correspond to any suitable form of database implementation. In some embodiments, database 108 is a relational database that is implemented using a log-structured merge (LSM) tree have multiple layers. In some embodiments, portions of these layers may be distributed across multiple physical computer systems providing a persistent storage. In some embodiments, these computers systems are cluster nodes of a computer cluster that provides a cloud-based system accessible to multiple clients. In some embodiments, database 108 may be part of a software as a service (SaaS) model; in other embodiments, database 108 may be directly operated by a user.
Regarding claim 13, the claim is interpreted as same claim 1 and rejected for the same reason as set forth for claim 1.

Claims 2 & 14 are rejected under 35 USC 103 as being unpatentable over  
Fanghaenel  in view of Arasu, Hore  and Dumitrescu (US 20150341473) 
Regarding claims 2 & 14,although Fanghaenel and Asaru and Hore teach wherein assigning the bucket to a key is performed by applying a predetermined function on the key, wherein the function includes a hash operation as illustrated above in claim 1, they do not teach explicitly, however, Dumitrescu teaches that is applied on the key, followed by a modulus operation, wherein the bucket key equals the result of the modulus operation. [0030] In the illustrative embodiment, …. a fixed-size hash value or “key signature.” In other words, the hash function maps variable length data to fixed length data to compress a long key into a short signature..). In such a way, the hash table 316 may sort the vast number of keys into different hash table buckets 318 or lists of keys.. As such, either the hash table bucket 318 associated with a key signature of a particular key will include the particular key or the hash table 316 will not include the key at all, so the lookup operation can be narrowed to the identified hash table bucket 318.. In other words, the bucket identifier may be assigned according to bucket_id=f_hash (key) % n_buckets. Similarly, in order to instead utilize a bitwise logical operation, the bucket identifier may be assigned according to bucket_id=f_fash (key) & (n_buckets−1), in the case when n_buckets is selected to be a number that is a power of two. In some embodiments, this results in keys that have the same least significant n_bits being assigned to the same hash table bucket 318. Depending on the particular hash function and the particular implementation, the key signature may be embodied as, for example, a modulus of the key, a modulus of a hash of the key, or the hash of the key itself. For example, a hash function or other signature-generated function employed may include the features described herein to distribute the keys among the hash table buckets 318).]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Fanghaenel, Arasu with the disclosure of Dumitrescu. The motivation or suggestion would have been to implement a system that will provide improved techniques for optimizing database lookup .(Abstract, para 0001-0002, Dumitrescu)

Claims 5 & 17 are rejected under 35 USC 103 as being unpatentable over  
Fanghaenel  (US20180218023) in view of Arasu (US20180006820.), Hore and Bennett (US 20180011852 )
Regarding claims 5 & 17,although Fanghaenel and Asaru teach storing of signed copy of the key in the bucket key, they do not disclose clearly, however, Bennett teaches  applying a Bloom filter to the associated key and other keys that are stored in the bucket; and storing the result of the Bloom filter in the bucket. [0049] Although not explicitly shown in FIG. 2, each hash bucket unit can also store a bloom key block that provides the original bloom filter keys that were used to generate the bloom filter entries in the unit's bloom filter. The key-value storage system 102 relies on the bloom filter keys stored in the bloom key blocks during the below-described garbage collection process. More specifically, the key-value storage system 102 relies on the bloom filter keys to reconstruct the bloom filters in the index 108 in response to the movement and deletion of entries in the content store 106, and corresponding changes made to the index 108. The hash blocks cannot be relied on to reconstruct the bloom filters because they do not store the portions of the full keys that were used to construct the bloom filters. In other implementations, the bloom filter keys can be stored in other locations and/or data structures within the key-value storage system 102.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Fanghaenel, Arasu and Hore with the disclosure of Bennett. The motivation or suggestion would have been to implement a system for providing techniques to improve performances of key-value database. (abstract, para 0001-0003, Bennett)

Claims 6 & 18 are rejected under 35 USC 103 as being unpatentable over  
Fanghaenel  in view of Arasu, Hore and  Rubin (US20170070349)   
Regarding claims 6 & 18, although Fanghaenel and Asaru and Hore teach upon storing a pair of a value and an associated key in the computerized key-value database as illustrated in the mapping of claim 1 above, they do not teach explicitly, however, Rubin teaches  signing the value using a digital signature.  [0041] In an embodiment, a database system may hash key-value pairs of database attribute names from the datastore and the value for each of these database attributes and add this hashed key-value pair to a Bloom filter. The Bloom filter may then be digitally signed in order to protect the integrity of the database attributes and values, as well as the Bloom filter itself. Accordingly, FIG. 3 shows an illustrative example of an environment 300 in which a Bloom filter 304 covering entries of key-value pairs of database attributes and values is digitally signed in accordance with at least one embodiment.
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Fanghaenel, Arasu and Hore with the disclosure of Rubin. The motivation or suggestion would have been to implement a system that will provide improved techniques for providing valid set of signatures for the various key-value pairs of the database.. (para 0019-0020, Rubin)
	
Claim 16 is rejected under 35 USC 103 as being unpatentable over  
Fanghaenel  in view of Arasu, Hore and Pappu (US20170147575)
	Regarding claim 16, although Fanghaenel and Arasu and Hore  teach Key-value database nad key database bucket, thy do not teach explicitly, however, Pappu teaches signing the bucket with a digital signature. [ 0025] As depicted in FIG. 2A, … (e.g., New York City). In operation 202, the software stores (e.g., the software running on servers at website 103) the index in an in-memory database (e.g., Redis) of key-value pairs (e.g., where the bucket's hash signature is the key and the bucket (e.g., a linked list of word/phrase embeddings) is the value) on the website's servers. [0026] As noted above, the software creates an index of buckets (e.g., using a hashing function) for locality sensitive hashing (LSH), in operation 201. In an example embodiment, this operation might be performed offline, rather than in real-time or near real-time. Also, in an example embodiment, the software that performs this operation might include or be based on open-source software, e.g., JorenSix's TarsosLSH: Locality Sensitive Hashing in Java, which is maintained at GitHub. The configurable parameters for TarsosLSH include the hash signature for a bucket, number of buckets, and bucket size.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Fanghaenel, Arasu  and Hore with the disclosure of Pappu. The motivation or suggestion would have been to implement a system that will provide improved techniques to manipulate indexes in the database. (para 0005-0007, Pappu)

	Claim 20 is rejected under 35 USC 103 as being unpatentable over  
Fanghaenel  in view of Arasu, Hore and Wu IUS20120005419)
Regarding claim 20, although Fanghaenel and Arasu and Hore  teach validating a request to retrieve the value from the key-value database, and signed copy of the associated keys they do not teach expclitly, however, Wu teaches verifying attributes of the associated key.[0049] The method 500 may begin at block 510, where a key/value operation request may be received at a first tier storage device. The key value operation request may comprise a key, e.g., a derived key, associated with content requested by a customer. The key/value operation request may be processed at a first tier device, such as a DRAM, which may have relatively high performance and may have low capacity. At block 520, the method 500 may determine whether the key/value operation request is valid. For instance, the received request may correspond to a non-hit query that does not comprise a proper key/value operation request or a valid key, such as in the case of a DoS attack. If the key/value operation request is valid, then the method 500 may proceed to block 520. Otherwise, the key/value operation request may be discarded and the method 500 may end. Discarding invalid requests or non-hit queries may free the system to handle valid requests, e.g., hit queries, and thus further improve performance. The key/value operation request may also be handled at the first tier storage device with reduced latency, which may further improve protection against DoS or DDoS attacks on the system.]
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to combine the teachings of Fanghaenel, Arasu  and Hore with the disclosure of Wu. The motivation or suggestion would have been to implement a system that will provide improved and efficient techniques to retrieve desired stored data by responding only to the valid data recalls from the database. (abstract, Para 0006-0008, Wu)

Conclusion
Relevant arts cited in pto-892 but not used in this office action are as follows:
1. Chen (CN108108384A- translated copy and original attached)) teaches The invention claims a data storage method and device, the method comprises: for the current data to be stored, and extracting data of set number as the test data from said data to be stored according to the pre-set performance requirement. determining storage database for testing type; according to the test type and the test data for testing, for each database to be stored each database to be stored is determined according to the corresponding test parameter of each database to be stored corresponding to the test parameter and the predetermined performance requirement, determining the target database, and storing the data to be stored in the target database. for solving the problem that the selected memory to be unreasonable database storing data, cannot satisfy the requirement of user performance to be database for storing data to the storage, which affect the experience of the user.
2. Srivas (US  20190272254) discloses a computer-implemented method for column-oriented access to data. The method can include inserting data into a data store. The data is randomly or sequentially retrievable from the data store by ordering keys for a table in a key-value store and recursively dividing a key space of said table into tablets that each have a range of possible keys. The tablets each contain partitions for key subranges and each partition contains segments. Further, operations on tablets are distributed on different nodes and operations on partitions or segments are handled by using different threads.
3..Thonangi (US20190236170) discloses a composite database containing virtualized objects of a transport node in a virtualized network, and methods pertaining thereto is disclosed. The composite database supports each of many clients having their own database values. The composite database is formed by augmenting a key-value database to have an augmented key that comprises an original key, indicating the type of object stored, concatenated with a list of database identifiers. The composite database stores at the augmented key, values of objects in the database that pertain to each database identifier in the augmented key, where each object is in serialized form. Accessing the database includes scanning the database for a list of augmented key-value pairs containing a given key. Getting a database record includes specifying a key and a database identifier. The list of augmented key-value pairs is searched for the record having the specified database identifier.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER A KHAN whose telephone number is (571)272-8574. The examiner can normally be reached M-F 8:00 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on 571-272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHER A KHAN/Primary Examiner, Art Unit 2497